December 31. 1986




Honorable Gary Thompson               Opinion No.   JM-610
Chairman
Committee on County Affairs           Re: Construction of section 6a. of
Texas Bouse of Representatives        article 1269k. V.T.C.S., which ad-
P. 0. Box 2910                        dresses conflicts of interest by
Austin, Texas   78769                 employees of housing authorities

Dear Representative Thompson:

     You inquire about the conflict of interest provision applicable
to employees of a county housing authority established under article
1269k. V.T.C.S. You ask:

             IS it a violation under article 1269k,
          V.T.C.S. . . . for an employee of a housing
          authority to serve as a consultant or bookkeeper
          for another housing authority?

            Is it a violation of the above-referenced
         statute for an employee of a housing authority to
         own a home included in another housing project
         (outside of the jurisdiction of the authority for
         whom he works)?

     Article 1269k. V.T.C.S.. authorizes each county of the state to
establish "a public body corporate and politic to be known as the
'housing authority' of the county. . . ." V.T.C.S. art. 1269k. 523a.
A housing authority has the following powers, among others:

            Within its area of operation: to prepare,
         carry out, acquire, lease, and operate housing
         projects: to provide for the construction, recon-
         struction, improvement, alteration, or repair of
         any housing project or any part thereof.

V.T.C.S. art. 1269k. 08(b).

    Unless a different meaning appears from the context,

         '[blousing [plroject' shall mean any work or
         undertaking: (1) to demolish, clear, or remove
         buildings from any slum area; such work or
         undertaking may embrace the adaption of such area



                                 p. 2725
Honorable Gary Thompson - Page 2    (~11~610)




         to public purposes, including parks or other
         recreational or community purposes; or (2)      to
         provide decent, safe, and sanitary urban or rural
         dwellings, apartments, or other living accomda-
         tious for persons of low income; such work or
         undertaking may include buildings, land, equip-
         ment , facilities, and other real or personal
         property for necessary, convenient, or desirable
         appurtenances, streets, sewers, water service,
         parks, site preparation, gardening, administra-
         tive, colmmlnity. health, recreational, educa-
         tional, welfare, or other purposes; or (3) to
         accomplish a combination of the foregoing. The
         tens 'housing project' also may be applied to the
         planning of the buildings and improvements. the
         acquisition of property, the demolition of
         existing structures. the construction, reconstruc-
         tion, alteration, and repair of the Improvements
         and all other work in connection therewith.

V.T.C.S. art. 1269k, $3(i). In some provisions of article 1269k.
V.T.C.S., "housing project" is used in a narrower sense, to refer to a
multi-unit dwelling constructed by a housing authority. -  Id. §§6(a),
8(c). 9, 10.

     A board of commissioners appointed by the county commissioners
court exercises the powers of a county housing authority. V.T.C.S.
art. 1269k. 595, 23a. The housing authority is empowered to employ
technical experts and other .employees as it nay require and to
delegate to its agents or employees such powers as it deems proper.
V.T.C.S. art. 1269k, 15.

     The Rousing Authorities Law, since its enactment in 1937, has
prohibited coserlssionersand employees of an authority from acquiring
"any interest, direct or indirect, in any housing project. . . ."
Acts 1937, 45th Leg.. ch. 462, $6. at 1148. The conflict of interest
provision was amended in 1983 by House Bill No. 1505 of the Sixty-
eighth Legislature. Sections 6 and 6a of article 1269k now read as
follows:

            Sec.   6. Interested    Commissioners. (a) No
         commissioner of an authority shall own. acquire,
         or control any interest, direct or indirect, in
         any housing project or in any property included or
         planned to be included in any project. Nor shall
         he have any interest, direct or indirect, in any
         contract or proposed contract for:

            (1) the sale of land to be used for a housing
         project;




                                   p. 2726
Honorable Gary Thompson - Page 3   (JM-610)




             (2) the construction of a housing project; or

            (3) the sale of materials or services to be
         furuished or used in connection with any housing
         project.   Nor shall he have any dealings for
         pecuniary gain with any housing project.

            Bowever. it is not unlawful for a coamissioner:

            (1) to manage a housing project or to own,
         acquire, or control a management company rendering
         management services to a housing project;

            (2) to continue to own or control any interest
         in a housing project held by the commissioner
         prior to his term as comaissioner; or

            (3) to own, acquire, or control any interest
         in or have any dealings with a housing project
         over which the cowaissioner's housing authority
         has no jurisdiction.

            (b) If any commissioner of an authority
         manages, owns, acquires, or controls an interest,
         direct or indirect, in any property included or
         planned to be included in any housing project, or
         if any conmissioner has any other dealings for
         pecuniary gain with any housing project, he shall
         imnediately disclose the sane in writing to the
         authority. The disclosure shall be entered upon
         the minutes of the authority. Failure to so
         disclose such interest shall constitute misconduct
         of office.

             (4   tpenaltyl

            Cd) [disqualification    from     future   public
         employment].

            Sec.    6a. Interested     Employees. (a) &
         employee of an authority shall own, acquire, or
         control any interest, direct or indirect. in anp
         housing project or in any property included or
         planned to be included in any housing project.
         Nor shall the employee own. acquire, or control
         any interest, direct or indirect. in any contract
         or proposed contract for:

            (1) the sale of land to be used for a housing
         project;


                               p. 2727
Honorable Gary Thompson - Page 4     (JM-610)




             (2)   the construction of a housing project; or

             (3) the sale of materials or services to be
          furnished or used in connection with anv housinn
          project. Nor shall the employee have any dealings
          for pecuniary gain with any housing project,
          except in the performance of his duties as an
          employee of the housing authority.

            (b) An employee who knowingly or intentionally
         violates Subsection (a) of this section commits an
         offense. An offense under this subsection is a
         felony of the third degree.

             (c) A person finally convicted under Sub-
          section (b) of this section is ineligible for
          future employment with the State, its political
          subdivisions, or a public corporation formed under
          authority of the State or a political subdivision
          of the State. (Emphasis added).

Acts 1983, 68th Leg., ch. 347, 052, 3, at 1833-35.

     Your questions require us to construe section 6a. This provision
bars a housing authority employee from having certain interests in 3
housing project, whether operated by the housing authority which
employs him or another housing authority. This is an unusually broad
prohibition, but it is not unique. Former article 988, V.T.C.S.. as
amended in 1981, prohibited city council members from holding another
office or an employment under 3      city government. Acts 1981, 67th
Leg., ch. 527, 12, at 2230; -   see Attorney General Opinion MW-572
(1982).

     A reading of section 6, which prohibits housing authority
commissioners from holding certain interests in housing projects,
supports our interpretation of section 6a.       Section 6 prohibits
commissioners from having certain interests in 9      housing project,
but specifically permits interests, ownership, or dealings with "a
housing project over which the coxauissioner'shousing authority has no
jurisdiction." This exception indicates the breadth of the section 6
prohibition: absent the exception, a commissioner would be barred from
having an interest in a housing project outside the jurisdiction of
his housing authority. This and other exceptions to section 6 were
added by senate amendment to Bouse Bill No. 1505. See Bill File to 8.
B. No. 1505, 68th Leg., Legislative Reference LibraF(1983).    No such
exceptions were added to the conflict of interest provision pertaining
to employees.

     We will answer your second question first. Subsection 6a(a)
bars an employee from owning "any interest . . . in any housing
project. . . .v In our opinion, an employee who owns a home included



                                p. 2728
-

    Honorable Gary Thompson - Page 5      (JM-610)




    in a housing project owus an interest in that project. An employee of
    a housing authority may not own a home included in s           housing
    project, whether it is under the jurisdiction of the housing authority
    which employs him or another housing authority.

         Your first question concerus whether an employee of a housing
    authority may serve as a consultant or bookkeeper for another housing
    authority. Subsection 6a(a)(3) prohibits an employee from having any
    interest in a contract for the sale of services to be furnished in
    connection with any housing project. Nor may he have

              any dealings for pecuniary gain with any housing
              project, except in the performance of his duties
              as an employee of the housing authority.

         The powers of a housing authority are directed at providing
    'housing projects," a term defined very broadly in subsection 3(i) of
    article 1269k. V.T.C.S. A paid bookkeeper or consultant for a housing
    authority would probably engage in work related to particular housing
    projects. If he did so, he would contract to furnish bookkeeping or
    consultant services to a housing project. Moreover, his work for the
    housing authority would involve "dealings for pecuniary gain" with the
    housing projects of that authority. A housing authority employee is
    prohibited from having such interests in and dealings with housing
    projects operated by another housing authority.

         In our opinion, a housing authority employee could not serve
    another housing authority as consultant or bookkeeper if the latter
    work would relate to a housing project. But see V.T.C.S. art. 1269k.
    511 (two or more authorities may co-operate in the exercise of their
    powers).

                                SUMMARY

                 Section 6a of article 1269k, V.T.C.S., bars an
              employee of a housing authority from serving as a
              consultant or bookkeeper for another housing
              authority or from owning a home included in
              another housing authority.




                                                     MATTOX
                                             Attorney General of Texas

    JACK HIGRTOWER
    First Assistant Attorney General




                                   p; 2729
Honorable Gary Thompson - Page 6       (JM-610)




MARY IULLRR
Executive Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Susan L. Garrison
Assistant Attorney General




                                p. 2730